Citation Nr: 1635161	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had an initial period of active duty for training (ACUDTRA) from May 1980 to August 1980.  He had additional reserve service in the National Guard from January 1980 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to service connection for a low back condition.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In October 2014, the Board remanded the appeal for additional evidentiary development.


FINDING OF FACT

The Veteran's low back disorder did not manifest in active service and is not otherwise related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in October 2010.  The appeal was last adjudicated in February 2015, following which the Veteran waived RO review of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service private medical records, and lay statements from the Veteran and his spouse have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim on appeal.  In addition, pursuant to the Board's prior remand directives, VA afforded the Veteran an examination relating to his low back condition in January 2015.  As evidenced by the examination report and resulting opinion, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and an exceptionally detailed opinion regarding the nature and etiology of the Veteran's claimed disorder-including the medical significance of the Veteran's history of symptomatology.  The Board finds that the examination and accompanying opinion is adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the April 2013 Travel Board hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that he injured his lower back during his initial period of ACDUTRA as a result of carrying rucksacks and heavy equipment and jumping out of trucks, helicopters, and personnel carriers.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by "active service."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In the context of Reserve or National Guard service, "active service" includes active duty and any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  "Active service" also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Board finds that the preponderance of the evidence is against the claim for service connection.  A review of the Veteran's service treatment records reveals no reports or treatment concerning back pain.  In fact, reports from examinations conducted in July 1980, January 1984, January 1988, January 1992, August 1996, and October 2001 reveal no abnormalities with regard to the spine.  Moreover, the Veteran denied recurrent back pain or any other back-related symptoms during each of these examinations.

During his Board hearing, the Veteran testified that he has had back problems since his discharge from ACDUTRA in 1980.  He also reported receiving occasional treatment from a chiropractor throughout the 1980s.  His wife testified that the Veteran has had back pain since they met, in the early 1990s.

Notwithstanding this testimony, records from several different private physicians reflect that the Veteran sought treatment for back pain for the first time in January 2008.  A January 24, 2008 treatment record described the Veteran presenting with "new constant complaint [of] moderately severe pain" and "severe restricted movement" in the sacroiliac area, right and left lower lumbar areas, and left sciatic region.  At that time, he reported low back pain and tenderness most remarkable on the left.  Imaging tests revealed a misalignment of the left ilium as well as the fifth lumbar, as well as moderate to marked degenerative changes to the lumbar disc at L5-S1 with posterior joint sclerosing.  In December 2008, he underwent L-5-S1 lumbar decompression and fusion surgery.  He has subsequently been followed for recurrent low back symptoms including pain and flare-ups.

In December 2011, the Veteran submitted a letter from Dr. Mwebe which noted that the Veteran had an 11-year history of persistent low back pain, with radiation to the lower extremities and pain worsening over the years.  Dr. Mwebe noted that the Veteran's "past medical history has been nonspecific and noncontributory except in the form of an appendectomy 40 years ago . . . and a right knee scoping in 2005."

In May 2012, the Veteran submitted two additional letters from Dr. Mwebe.  The first, dated in March 2012, indicated that the Veteran had had "over a decade" of persistent low back pain, and that "his history indicates that the pain started while he was on military duty and worsened by the strenuous nature of those duties."  Dr. Mwebe clarified that "[t]his letter is to ascertain that [the Veteran] has had chronic low back pain attributable to previous military duties. . . .  Any assistance towards this cause will be highly appreciated."

Dr. Mwebe's third letter, dated in May 2012, states: "Based on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his lower back condition is due largely, if not entirely, to his service in the National Guard, both as an Infantryman and as a heavy truck driver.  He experienced the impact of the heavy rucksack and jumping in and out of Armored Personnel Carriers, Trucks and helicopter/rappel training any of which would have been more than sufficient to cause the lower back condition present today."

On VA examination in January 2015, the Veteran reported that his back condition started "a good 20 years" ago.  He denied any specific back injury but reported that his symptoms originated from ongoing "overuse and abuse" of his in-service activities.  In terms of current symptoms, he reported that his back pain had gotten progressively worse and that it "hurts 24/7" with flare-ups that limited range of motion and impacted his ability to sit or sleep for long periods.  He also reported intermittent pain going down the buttock area, more on the left than the right.  The examiner noted that the Veteran had a 2008 diagnosis of degenerative disc disease with a history of L5-S1 lumbar laminectomy.

After reviewing the claims file, including the statements submitted by the Veteran and his wife, the examiner noted that there were no notations of an ongoing low back condition in any of the Veteran's service treatment records.  Specifically, medical certificates and examination reports from 1980 to October 2002 showed no indication of spinal abnormality.  The first mention of back pain appeared in the private medical records in 2007.  Consequently, the examiner opined that the Veteran's current low back disorder was less likely as not attributable to service.

At the outset, the Board notes that this case presents conflicting medical evidence.  Namely, the letters from Dr. Mwebe and the VA examiner's findings, both discussed above, arrive at opposite conclusions regarding whether the Veteran's current back disorder is related to service.  The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, however, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

In this case, the Board finds that the VA examiner's opinion is the most probative evidence of record.  As illustrated above, the VA examiner's opinion addressed every pertinent factual aspect of the claim, including the Veteran's service medical records and post-discharge history of back pain being documented for the first time several years after his discharge.  The opinion also considered the Veteran's lay statements regarding his symptomatology, essentially finding that these statements were not as compelling as the in-service records.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the July 2015 evaluation presented a detailed and thorough medical history, and drew conclusions based on specific applications of the Veteran's symptoms to that history.

In contrast, Dr. Mwebe's letters fail to identify any specific incidents of low back injury and, moreover, ignore much of the pertinent evidence, including the results from multiple in-service examinations.  His statement that the Veteran's current symptoms are "due largely, if not entirely," to "the impact of the heavy rucksack and jumping in and out of Armored Personnel Carriers, Trucks and helicopter/rappel training" is unconvincing, as it fails to identify any specific back injuries and is inconsistent with the in-service examination reports reflecting a normal spine with no reported back problems (of which Dr. Mwebe makes no mention).  Most notably, his conclusion is undermined by his previous statement, in the December 2011 letter, that the Veteran had only an 11-year history of persistent low back pain with a "nonspecific" and "noncontributory" medical history.

In sum, the Board finds that Dr. Mwebe's findings are outweighed by the January 2015 VA examination report finding no link between the Veteran's current lower back pathology and his active service, as well as by the unanimous in-service examination reports reflecting no low back pathology.  In short, there is simply no credible evidence that the Veteran had an injury during any period of ACDUTRA or INACDUTRA which is related to his current low back disorder.  (The Board notes, with respect to the Veteran's diagnosed arthritis of the lumbar spine, that a claimant whose claim is based on a period of ACDUTRA can never been entitled to the presumption of service connection for chronic diseases.  See Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010); see also 38 C.F.R. §§ 3.307, 3.309.)

The Board has considered the lay evidence of record, in particular the statements made by the Veteran and his spouse indicating ongoing back problems since service.  In this regard, the Board notes that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by a medical professional.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Board notes the Veteran's statements of intermittent back pathology since service and the report of his wife of back pain since the 1990s.  However, the Board finds these statements are not credible given the negative findings and lack of back related complaints on various examinations conducted from July 1980 to October 2001.  The Board finds that the normal in-service examination reports, coupled with the VA examiner's well-reasoned opinion regarding the medical significance of his symptoms outweighs the lay statements as to ongoing pathology since service.  Moreover, the Board notes that the Veteran has never identified a specific back injury incurred in the line of duty during his active service.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's current low back disorder is not related to any injury incurred during active service.  Rather, the most probative evidence demonstrates that his current back symptoms developed many years after his discharge.  As such, service connection is not warranted.


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


